DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
11, 13-14 and 17-18
Pending:
1-10, 12 and 15-16
Withdrawn:
2, 5, 7, 10, 12 and 15
Examined:
1, 3-4, 6, 8-9 and 16
Independent:
1 and 6
Allowable:
none
Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting


Priority
As detailed on the 12/18/2018 filing receipt, this application claims priority to as early as 1/5/2018.  All claims have been interpreted as being accorded this priority date.
Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The objection to the specification is withdrawn.
The previous objection to the claims is withdrawn.
The 112/b rejections are withdrawn, except as noted below, however a new rejection is applied.
The 101 rejection regarding matter belonging to no statutory category is withdrawn.

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, 6, 8-9 and 16 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
the system comprising one or more hardware processors configured by machine readable instructions to:
obtain...
Claim 1 is to a 101 machine or manufacture, here a "system," limited according to its claimed structure, but it is not clear what is the structure associated with the recited "obtain..." and similar steps.  Probably it is the recited "instructions" which are intended to embody the limitations of the recited steps, however the "instructions" are not actually recited as being comprised by the "system" or "processors."  Also, the "processors" are recited as "configured by... instructions," but typically this configuration would only apply at the time of execution of the instructions and even then possibly only during execution of portions of the instructions, and any resulting This rejection might be overcome by, for example, reciting a storage device and stored-instructions configured according to the recited steps.  

This rejection is maintained.  Applicant may request an interview if further clarification would be helpful.
1, 6
better geographically align resources
The recited "better... align" is a term of relative or vague degree or form of association, neither defined in the specification (e.g. [24 and 41]) nor having a well-known and particular definition in the art.  For example, no particular geographic alignment is recited such that PHOSITA might infer characteristics which might be made "better."  (MPEP 2173.05(b) pertains.)

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
for patient populations..., so that...
The preamble portion of the claim quoted to the left here is interpreted as intended use not clearly limiting the claim.  MPEP 2111.02 pertains.
6
for displaying..., so that...
The preamble portion of the claim quoted to the left here is interpreted as intended use not clearly limiting the claim.  MPEP 2111.02 pertains.




Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written description
Claims 1, 3-4, 6, 8-9 and 16 are rejected under 112/a as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 1 recites "...better geographically align resources..."  It is not clear what disclosure supports this recitation.  MPEP 2161.01.I "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION" also pertains. 
Claim 6 similarly lacks support.
As appropriate, these rejections may be overcome, for example, (i) by narrowing to clearly supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
Any amendment should be propagated throughout the claims as appropriate.
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 generally pertains.


Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6, 8-9 and 16
Claims 1, 3-4, 6, 8-9 and 16 are rejected under 35 USC 103 as unpatentable over Shaman (as cited on the 10/15/2021 "Notice of References Cited" form 892) in view of Carroll (as cited on the 10/15/2021 "Notice of References Cited" form 892) and in view of Barrat (as cited on the attached "Notice of References Cited" form 892).

claim 1, the recited obtaining reads on Shaman's "advanced data assimilation" (abstract; and entire document).
The recited trained model reads on Shaman's "informing the model with observations can be thought of as a ‘training’ period" (p. 2, 1st col., last para.; and entire document).
Shaman does not teach graphical displays but Carrol does (Fig. 3; and entire document).
The recited sensor coupled to a wearable device configured to track physiological characteristics is not taught by Shaman or Carroll but reads on Barrat (title; and entire document).
The recited weighted features and display of a distribution read on Shaman's "ensemble of different model forms, data types and assimilations each weighted by predictive ability in a given location" (p. 8, 1st para.; Figs. 1-4 displaying model output; and entire document).

Claims 3-4, 8-9 and 16 specify types of graphical objects, which limitations read on Carroll (Fig. 3; and entire document).

Claim 6 recites a method with steps similar to the limitations of system claim 1, and the art is applied to claim 6 as described for claim 1.

Combining Shaman, Carroll and Barrat
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the epidemiological analysis of Shaman using the related teaching of Carroll.  As motivation to combine, an advantage taught by Carroll of modifying methods such as those of Shaman would have been the teaching of Carroll that "Tools for these three types of complex data allow public health professionals and researchers to integrate, synthesize, and visualize information pertaining to disease surveillance, prevention, and control" (p. 288, §"1.1 Background," 2nd para.).  Thus, PHOSITA would have been motivated to modify Shaman using the above techniques of Carroll in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so 
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the epidemiological analysis of Shaman using the related teaching of Barrat.  As motivation to combine, an advantage taught by Barrat of modifying methods such as those of Shaman would have been the teaching of Barrat that "Thanks to recent technological advances, measuring real-world interactions by the use of mobile devices and wearable sensors has become possible, allowing researchers to gather data on human social interactions in a variety of contexts with high spatial and temporal resolution." (abstract).  Thus, PHOSITA would have been motivated to modify Shaman using the above techniques of Barrat in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Shaman and Barrat are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of Barrat to the related teaching of Shaman. 



Claim rejections - 101
Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea
Applicant states (emphasis removed/added, applicant remarks: p. 10):
The Office reads the claims as being directed to the abstract idea of certain methods of organizing human activity and mental processes without something significantly more. Office Action, at page 5. ...
Amended independent claims 1 and 6... are not mere mental processes and are not mere mathematical concepts.
At Step 2A, 1st prong, as in the rejection, the identified JEs are mental processes and mathematical concepts.

...  The claimed subject matter involves overcoming the inability of conventional systems to determine the relevance of temporal availability, where the temporal availability includes how reliably a measurable medical characteristic can be obtained.
...claims 1 and 6 recite improvements in computer/human interaction.  ...claims 1 and 6 recite computer-implemented system that reduces user-initiated steps in the determining population health outcomes...
Applicant's argument appears analogous to an MPEP Step 2A, 2nd prong, 1st consideration explanation of improvement over the previous state of the technology field.  In this regard, the 1st bulletized suggestion at the end of the rejection pertains.  The explanation presently does not clearly distinguish the results of the instant claims from those of the previous state of the technology field, for example as exemplified by Shaman, by Carroll and by Barrat.  In order for there to be an improvement, there first must be a clear difference from the previous state of the technology field.
Possibly an interview would aid in perfecting an explanation of improvement.

35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1, 3-4, 6, 8-9 and 16 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements 
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.
1st Mayo/Alice question: abstract idea (MPEP 2106 Step 2A, 1st prong)
Elements of independent claim 1 are interpreted as directed to the abstract idea of determining a distribution of health information including the JE elements of "training...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Elements of independent claim 6 are interpreted as directed to the abstract idea of determining a distribution of health information including the JE elements of "training...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process. 
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele all as cited in MPEP 2106).  
Instant examples of math concepts include the recited training a prediction model including inherent parameter determination relying on inherent relationships among parameters as well as determining a distribution of predicted health outcome information including inherent relationships between the model, model parameters and the outcome information, as well as relationships inherent in recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, MPEP 2106.04.II.A.1 includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual 
Regarding the "Meaning of 'Recites,'" MPEP 2106.04.II.A.1 states: 
 In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
While the "set forth" language approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the MPEP. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  

1st Mayo/Alice question: law of nature (also MPEP 2106 Step 2A, 1st prong)
Elements of independent claim 1 are directed to the laws of nature relating demographic, social, and prior health outcome information for a patient population in a geographical area to the distribution of predicted health outcome information for the patient population in the geographical area, including the JE element of determining "a distribution of predicted health outcome information for the patient population in the geographical area..."  
Elements of independent claim 6 are directed to the laws of nature relating demographic, social, "a distribution of predicted health outcome information for the patient population in the geographical area..."  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the MPEP above).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

1st Mayo/Alice question: abstract idea (MPEP 2106 Step 2A, 2nd prong)
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question (MPEP 2106 Step 2B)
Addressing the second Mayo/Alice question, all elements of claims 1 and 6 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited obtain and display are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements and/or conventional post-processing attached "Notice of References Cited" form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1 and 6
Summing up the above Mayo/Alice analysis of claims 1 and 6, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim.  

Remaining claims
Claims 3-4, 8-9 and 16 add elements which also are part of the identified JEs for the same 
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."  Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:
1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or 
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.
If filing after final, Applicant is encouraged to consider filing via the AFCP pilot program (78 Fed. Reg. 29117; https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20).


Conclusion
No claim is allowed.  Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov.  
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
/G STEVEN VANNI/Primary Examiner, Art Unit 1631